United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2113
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Omar Sharif Beasley

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: April 9, 2018
                            Filed: September 27, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________


PER CURIAM.

       Omar Sharif Beasley pleaded guilty to conspiracy to distribute heroin,
methamphetamine, oxycodone, hydromorphone, hydrocodone, and methadone in
violation of 21 U.S.C. § 846. In the plea agreement, the parties stipulated to
guidelines calculations that would result in an advisory guidelines range of 360
months to life in prison based on a total offense level of 37 and a likely criminal
history category of VI. At sentencing, the district court1 determined an advisory
guidelines range of 360 months to life in prison and sentenced Beasley to 300 months.
Beasley appeals the sentence. Concluding the district court did not abuse its
substantial sentencing discretion, we affirm.

      On appeal, Beasley argues the district court failed to adequately consider
relevant mitigating factors and imposed a substantively unreasonable sentence that is
“a mere 60-months below the bottom of the guidelines [range]” and “more than twice
the amount of time given to anyone else involved in the case.”

      We review substantive reasonableness under a deferential abuse of
      discretion standard, bearing in mind that, when a district court has
      sentenced a defendant below the advisory guidelines range, it is nearly
      inconceivable that the court abused its discretion in not varying
      downward still further. . . . The extent of a downward departure is not
      reviewable absent an unconstitutional motive.

United States v. Maxwell, 778 F.3d 719, 734-35 (8th Cir. 2015) (quotations and
citations omitted). “[I]t is not an abuse of discretion for a district court to impose a
sentence that results in a disparity between co-defendants when there are legitimate
distinctions between the co-defendants.” United States v. Davis-Bey, 605 F.3d 479,
483 (8th Cir. 2010) (quotation and citation omitted).

      Here, after careful review of the sentencing record, we conclude that the district
court considered all relevant sentencing factors. Beasley admitted in the plea
agreement that he was an organizer or leader of a conspiracy that obtained at least 10
kilograms of heroin and substantial quantities of other controlled substances in
Minneapolis, Detroit, and Chicago that the conspirators then distributed in and around


      1
        The Honorable John R. Tunheim, Chief Judge of the United States District
Court for the District of Minnesota.

                                          -2-
Indian reservations in northern Minnesota. The Presentence Investigation Report
recited without objection that Beasley began operating the drug-trafficking
organization shortly after his release from prison for a 2008 supervised release
violation and a 2010 drug-trafficking offense, and that he was arrested while traveling
from Minneapolis to northern Minnesota with a large quantity of heroin.

       The district court carefully weighed the mitigating factors urged by Beasley, the
need to avoid unwarranted sentencing disparities, the seriousness of Beasley’s offense,
his serious criminal history and quick return to drug-dealing after his last
incarceration, and the impact of distributing an enormous volume of drugs to
vulnerable Native American communities. “The district court has wide latitude to
weigh the § 3553(a) factors in each case and assign some factors greater weight than
others in determining an appropriate sentence.” United States v. Bridges, 569 F.3d
374, 379 (8th Cir. 2009). There was no abuse of the district court’s substantial
sentencing discretion. This is not the “unusual case when we reverse a district court
sentence” as substantively unreasonable. United States v. Feemster, 572 F.3d 455,
464 (8th Cir. 2009) (en banc) (quotation omitted).

     The judgment of the district court is affirmed. We deny the pending pro se
motion.
                    ______________________________




                                          -3-